Citation Nr: 9932783	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.   97-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for lumbar scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.O.



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
October 1969.

This case comes before the Board of Veteran's Appeal (Board) 
on appeal from a July 1996 decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the appellant's claim for 
service-connection for lumbar scoliosis and pes planus.

The appellant testified at a videoconference hearing before 
the undersigned Member of the Board in August 1999.


FINDINGS OF FACT

1.  The RO last denied the claim for service-connection for 
lumbar scoliosis and pes planus in November 1983.  That 
denial is final.

2.  Additional evidence pertaining to the scoliosis claim 
that was submitted since the RO's November 1983 decision, 
when considered in conjunction with the evidence that had 
been previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The reopened claim for service connection for scoliosis 
is not plausible.

4.  Additional evidence pertaining to the pes planus claim  
submitted since the RO's November 1983 decision, when 
considered in conjunction with the evidence that had been 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's November 1983 rating decision wherein service-
connection for lumbar scoliosis and pes planus was denied is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  With respect to the scoliosis claim, the evidence 
received subsequent to the RO's November 1983 decision is new 
and material and serves to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a)(1999).

3.  The claim for service connection for scoliosis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  With respect to the pes planus claim, the evidence 
received subsequent to the RO's November 1983 decision is not 
new and material and does not serve to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria service connection may be 
granted for a disability that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  This "presumption of 
aggravation" applies only when preservice disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  However, if 
the claimant can thereafter-present new and material evidence 
of the previously disallowed claim, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three-step process for the reopening of claims.  See Elkins 
v. West, 12 Vet. App.209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).  First, it must be determined whether the 
claimant has submitted new and material evidence in support 
of reopening the claim.  Id. at 206.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216,220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has not been 
submitted, then the Board's analysis must end and the claim 
must be denied.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well-grounded.  Winters at 
206.  For the purpose of reopening claims, the credibility of 
the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, Vet. App. 171, 174 (1991).

The history of the appellant's claim shows that the RO 
initially denied service-connection for lumbar scoliosis and 
pes planus in January 1974 on the basis that these disorders 
had existed prior to active military service and had not been 
aggravated therein.  The appellant was informed of the 
determination, and did not appeal.  He subsequently tried to 
reopen this claim, which was last denied by rating decision 
in November 1983.  He appealed that denial, but failed to 
perfect his appeal. 

Medical evidence which was previously of record included a 
private medical report in 1959 that refers to mild curvature 
of the back.  Service medical records reflect that mild 
scoliosis and history of foot trouble were noted on 
induction.  During service, an eleven year history of low 
back and left hip pain was recorded.  He had low back pain 
secondary to 3/4 inch shortening of the left lower extremity 
with resultant lumbar scoliosis.  At separation, mild 
scoliosis was again noted.  

Other medical evidence previously of record included the 
report on the initial VA examination in 1973.  The appellant 
had mild rotary scoliosis of the lumbar spine associated with 
3/8 inch congenital shortening of the left lower extremity.  
He had had a fairly marked degree of pes planus ever since he 
was born.  The diagnoses were mild scoliosis of the lumbar 
spine; and congenital bilateral pes planus with minimal 
symptoms left.  Subsequent private medical records show 
treatment for back, foot and hip pain.  Lay statements were 
submitted in support of the claim.

Medical evidence that has been added to the record since the 
final rating decision in November 1983 includes records of 
chiropractic treatment for the back beginning in 1989; 
statements from Richard A. Franks, a chiropractor, pertaining 
to current treatment for back and hip problems; a statement 
on behalf of Dr. Lee Jacobs, pertaining to limitations 
imposed on the appellant because of various orthopedic 
problems; statements dated in 1985 from David Rouben, M.D., 
pertaining to the status of the appellant's back and leg 
disorders; and private medical records, dated in December 
1996, that indicated the appellant slipped, fell, and 
sustained a concussion.  

Also added to the records was a July 1997 VA examination 
report that indicated the appellant's back condition might be 
congenital in nature.  A February 1998 VA orthopedic 
examination report indicated that the appellant had mild 
scoliosis from his childhood; that he had had back problems 
since childhood; that he was transferred from infantryman to 
the music department in service; that he was released from 
the military with minimal back problems; and that he had 
minimal low back problems until about ten years ago.  The 
examiner opined that regardless of whether the appellant had 
been in active military duty, his condition would still be 
the same as it was; that his military career had no permanent 
effect on his back; that the abnormality that had been 
present prior to service, and painful prior to service, did 
not get aggravated in service; and that his real back trouble 
started about 20 years after his discharge from service.  The 
examiner, an orthopedic surgeon, concluded that "the 
scoliosis, or aggravation thereof, is not service 
connected."

Also added to the record were lay statements in support of 
the claim, including one from a fellow service man.  Each 
writer referenced the appellant's back problems.  The record 
also contains VA medical records from July 1997 to December 
1998 that indicate that he has a current back disability.  
There were no additional VA medical records that pertained to 
the appellant's pes planus.

In September 1997, the appellant had a hearing at the RO in 
which he and a friend testified as to the status of his 
disabilities in service and post service.  In August 1999, 
the appellant testified before the undersigned as to his back 
and leg problems during and subsequent to service.  In 
statements submitted in support of his claim, the appellant 
expressed his opinion that his preexisting back disorder with 
leg shortening and pes planus were aggravated in service.

With respect to the scoliosis claim, the lay statements 
submitted in support of the claim are cumulative of 
previously considered lay statements.  The appellant's own 
statements and the testimony by him and on his behalf are 
also cumulative of evidence previously of record.  As to the 
additional medical evidence, it is new in the sense that it 
was not previously of record.  However, insofar as it 
pertains to current medical problems, it is cumulative of the 
evidence previously of record.  Moreover, this additional 
evidence does not include medical opinion to the effect that 
his preexisting lumbar back or foot disorders underwent 
permanent increase in severity during such service.  To the 
contrary, it includes medical opinion to the effect that the 
scoliosis was not aggravated in service.  This evidence, 
while arguably "so significant that it must be considered in 
order to fairly decide the claim", also serves to render the 
claim implausible.  Accordingly, the claim for service 
connection for scoliosis with leg shortening, while reopened, 
is denied on the basis that it is not well grounded.

With respect to the pes planus claim, the appellant's 
assertions are cumulative of those made in connection with 
the prior claim.  There has been no additional medical 
evidence submitted that is pertinent to the matter of the 
relationship between pes planus and service.  Thus, the 
appellant has not submitted new and material evidence to 
reopen the claim.


ORDER

The claim for service-connection for lumbar scoliosis is 
reopened, and denied as not well grounded.

The claim for service-connection for pes planus is not 
reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

